A trial court may grant a motion pursuant to CFLR 4401 for judgment as a matter of law where it finds that, upon the evidence presented, “there is no rational process by which the fact trier could base a finding in favor of the nonmoving party” *790(Szczerbiak v Pilat, 90 NY2d 553, 556 [1997]). In considering the motion, “the trial court must afford the party opposing the motion every inference which may properly be drawn from the facts presented, and the facts must be considered in a light most favorable to the nonmovant” (id. at 556).
Since there was insufficient evidence to show that the plaintiffs sustained any damage as a result of the subject accident, the Supreme Court properly granted the motions pursuant to CPLR 4401 for judgment as a matter of law. There was insufficient evidence from which the jury could rationally find that the plaintiff Keith Doland sustained an injury as a result of the first of the two subject accidents, or sustained an injury, or had an injury exacerbated, as a result of the second subject accident (cf. Ogunti v Hellman, 281 AD2d 404, 405 [2001]).
The plaintiffs’ remaining contentions are without merit. Dillon, J.E, Dickerson, Chambers and Miller, JJ., concur.